DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 and 06/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo.
Matsuo (US Pub. No. 2017/0363944 A1) discloses (see annotated Figure 18):

    PNG
    media_image1.png
    556
    653
    media_image1.png
    Greyscale

Regarding claim 1, a projection system (i.e. projection optical system; Figure 18, element 3) comprising: a first optical system (Figure 18, element 10) including a plurality of lenses (i.e. lenses included in element 10 in Figure 18) and a deflector (Figure 18, element 95); and a second optical system (Figure 18, element 20) including an optical element (Figure 18, element 31) having a concave reflection surface (Figure 18, element 31a) and disposed at an enlargement side of the first optical system (Figure 18, element 10), the deflector (Figure 18, element 95) is disposed in one air gap (i.e. air gap between elements L8 and L9 in Figure 18) of a plurality of air gaps provided between the lenses (clearly illustrated in Figure 18) adjacent to each other in the first optical system (Figure 18, element 10), the air gap having a largest axial inter-surface distance in the first optical system (Figure 18, element 10), the first optical system (Figure 18, element 10) includes a first section (i.e. section located on the left side of element 95 in Figure 18) located at a reduction side of the deflector (Figure 18, element 95) and a second section (i.e. section located on the upper/top side of element 95 in Figure 18) located at the enlargement side of the deflector (Figure 18, element 95), a first optical axis section (Figure 18, element 100) that is an optical axis of the first section (i.e. section located on the left side of element 95 in Figure 18) -and a second optical axis section (Figure 18, element A) that is an optical axis of the second section intersect each other (elements 100 and A intersect each other on the surface of element 95 in Figure 18), the second section (i.e. section located on the upper/top side of element 95 in Figure 18) includes three or more lenses (i.e. lenses included in element 20 in Figure 18), and the second section is shorter than the first section (Figures 19 and 20 illustrates how the section located on the upper/top side of element 95 is shorter than the section located on the left side of element 95).
Regarding claim 2, the reflection surface (Figure 18, element 31a) is an aspheric surface (page 4, paragraph 0049, lines 4-5).
Regarding claim 3, the optical element (Figure 18, element 31) is a reflection mirror (page 4, paragraph 0046, line 12).
Regarding claim 12, the angle between the first optical axis section (Figure 18, element 100) and the second optical axis section (Figure 18, element A) is smaller than or equal to 90° (clearly illustrated in Figure 18).
Regarding claim 17, the second section (i.e. section located on the upper/top side of element 95 in Figure 18) includes a jointed lens (clearly illustrated in Figure 18).
Regarding claim 18, the jointed lens includes a positive lens and a negative lens (i.e. lenses near element 31 in Figure 18), and a refractive index of the positive lens (see refractive index of element L11 in Figure 4) is smaller than a refractive index of the negative lens (see refractive index of element L10 in Figure 4).
Regarding claim 20, a projection system (i.e. projection optical system; Figure 18, element 3); and an image formation section that forms a projection image in a reduction-side image formation plane of the projection system (page 2, paragraph 0020, lines 2-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Matsuo in view of Morikuni.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Matsuo (US Pub. No. 2017/0363944 A1) teaches the salient features of the present inventions except an optical element having a first transmissive surface, a reflection surface disposed at the enlargement side of the first transmissive surface, and a second transmissive surface disposed at the enlargement side of the reflection surface.
	Morikuni (US Pub. No. 2020/0033715 A1) discloses an optical element (Figure 21, element 32) having a first transmissive surface (Figure 21, element 41), a reflection surface (Figure 21, element 42) disposed at the enlargement side of the first transmissive surface (page 4, paragraph 0069, lines 1-3), and a second transmissive surface (Figure 21, element 43) disposed at the enlargement side of the reflection surface (Figure 21, element 42).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the optical element disclosed by Morikuni in combination with Matsuo’s invention for the purpose of forming an intermediate image in a position between the demagnifying-side image formation plane and the magnifying-side image formation plane of the projection system, wherein a final image projected on the screen has an oblong shape elongated in the lateral direction, and has an aspect ratio of 16:10 (Morikuni, page 14, paragraph 0148, lines 5-8 and paragraph 0149, lines 4-7).
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Matsuo in view of Morikuni.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Matsuo (US Pub. No. 2017/0363944 A1) teaches the salient features of the present inventions except a second transmissive surface having a convex shape protruding toward the enlargement side.
Morikuni (US Pub. No. 2020/0033715 A1) discloses a second transmissive surface (Figure 21, element 43) having a convex shape protruding toward the enlargement side (clearly illustrated in Figure 21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a second transmissive surface having a convex shape protruding toward the enlargement side as shown by as shown by Morikuni in combination with Matsuo’s invention for the purpose of forming an intermediate image in a position between the demagnifying-side image formation plane and the magnifying-side image formation plane of the projection system, wherein a final image projected on the screen has an oblong shape elongated in the lateral direction, and has an aspect ratio of 16:10 (Morikuni, page 14, paragraph 0148, lines 5-8 and paragraph 0149, lines 4-7).
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Matsuo in view of Morikuni.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Matsuo (US Pub. No. 2017/0363944 A1) teaches the salient features of the present inventions except a first transmissive surface having a convex shape protruding toward the reduction side.
	Morikuni (US Pub. No. 2020/0033715 A1) discloses a first transmissive surface (Figure 21, element 41) having a convex shape protruding toward the reduction side (clearly illustrated in Figure 21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a first transmissive surface having a convex shape protruding toward the reduction side as shown by Morikuni in combination with Matsuo’s invention for the purpose of forming an intermediate image in a position between the demagnifying-side image formation plane and the magnifying-side image formation plane of the projection system, wherein a final image projected on the screen has an oblong shape elongated in the lateral direction, and has an aspect ratio of 16:10 (Morikuni, page 14, paragraph 0148, lines 5-8 and paragraph 0149, lines 4-7).
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Matsuo in view of Morikuni.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Matsuo (US Pub. No. 2017/0363944 A1) teaches the salient features of the present inventions except one of the first transmissive surface and the second transmissive surface is an aspheric surface.
Morikuni (US Pub. No. 2020/0033715 A1) discloses one of the first transmissive surface (Figure 21, element 41) and the second transmissive surface (Figure 21, element 43) is an aspheric surface (page 1, paragraph 0012, lines 2-3).
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Matsuo in view of Morikuni.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Matsuo (US Pub. No. 2017/0363944 A1) teaches the salient features of the present inventions except a first transmissive surface and a reflection surface disposed at one side of an optical axis of the reflection surface, and the second transmissive surface is disposed at other side of the optical axis of the reflection surface.
Morikuni (US Pub. No. 2020/0033715 A1) discloses a first transmissive surface (Figure 21, element 41) and a reflection surface (Figure 21, element 42) disposed at one side of an optical axis (Figure 21, element M) of the reflection surface (Figure 21, element 42), and the second transmissive surface (Figure 21, element 43) is disposed at other side of the optical axis (Figure 21, element M) of the reflection surface (Figure 21, element 42).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a first transmissive surface and a reflection surface disposed at one side of an optical axis of the reflection surface, and the second transmissive surface is disposed at other side of the optical axis of the reflection surface as shown by Morikuni in combination with Matsuo’s invention for the purpose of forming an intermediate image in a position between the demagnifying-side image formation plane and the magnifying-side image formation plane of the projection system, wherein a final image projected on the screen has an oblong shape elongated in the lateral direction, and has an aspect ratio of 16:10 (Morikuni, page 14, paragraph 0148, lines 5-8 and paragraph 0149, lines 4-7).
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Matsuo in view of Morikuni.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Matsuo (US Pub. No. 2017/0363944 A1) teaches the salient features of the present inventions except a first transmissive surface, a reflection surface, and a second transmissive surface each having a rotationally symmetric shape around the optical axis of the reflection surface.
Morikuni (US Pub. No. 2020/0033715 A1) discloses a first transmissive surface (element 41), a reflection surface (element 42), and a second transmissive surface (element 43) each having a rotationally symmetric shape around the optical axis (i.e. design reference axis) of the reflection surface (page 1, paragraph 0015, lines 1-6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a first transmissive surface, a reflection surface, and a second transmissive surface each having a rotationally symmetric shape around the optical axis of the reflection surface as shown by Morikuni in combination with Matsuo’s invention for the purpose of forming an intermediate image in a position between the demagnifying-side image formation plane and the magnifying-side image formation plane of the projection system, wherein a final image projected on the screen has an oblong shape elongated in the lateral direction, and has an aspect ratio of 16:10 (Morikuni, page 14, paragraph 0148, lines 5-8 and paragraph 0149, lines 4-7).
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Matsuo in view of Morikuni.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Matsuo (US Pub. No. 2017/0363944 A1) teaches the salient features of the present inventions except an intermediate image formed at the reduction side of the reflection surface.
Morikuni (US Pub. No. 2020/0033715 A1) discloses an intermediate image (Figure 21, element 33) formed at the reduction side of the reflection surface (Figure 21, element 42).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an intermediate image formed at the reduction side of the reflection surface as shown by Morikuni in combination with Matsuo’s invention for the purpose of forming an intermediate image in a position between the demagnifying-side image formation plane and the magnifying-side image formation plane of the projection system, wherein a final image projected on the screen has an oblong shape elongated in the lateral direction, and has an aspect ratio of 16:10 (Morikuni, page 14, paragraph 0148, lines 5-8 and paragraph 0149, lines 4-7).

Allowable Subject Matter
Claims 10, 13-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, Morikuni (US Pub. No. 2020/0033715 A1) discloses a projection system (Figure 21, element 3C) wherein axes X, Y, and Z are three axes perpendicular to one another (page 4, paragraph 0068, lines 1-2), an axis-X direction being a width direction of an enlargement-side image formation plane (page 14, paragraph 0153, lines 5-7), an axis-Y direction being an upward/downward direction (Figure 21, elements Y1 and Y2) of the enlargement-side image formation plane, and an axis-Z direction being a direction perpendicular to the enlargement-side image formation plane (page 4, paragraph 0068, lines 19-23).  However, Morikuni and the prior art of record neither shows nor suggests a pupil that connects an upper intersection to a lower intersection inclines with respect to an imaginary vertical line that is perpendicular to an optical axis of the reflection surface in a plane YZ containing the optical axis and the axis-Y direction, the upper intersection is an intersection where an upper peripheral light ray of an upper end light flux passing through an upper end of an effective light ray range of the second transmissive surface that is an upper end in the axis-Y direction and an upper peripheral light ray of a lower end light flux passing through a lower end of the effective light ray range that is a lower end in the axis-Y direction intersect each other in the plane YZ, and the lower intersection is an intersection where a lower peripheral light ray of the upper end light flux and a lower peripheral light ray of the lower end light flux intersect each other in the plane YZ.
Regarding claim 13, Matsuo (US Pub. No. 2017/0363944 A1) discloses a first refractive system (Figure 18, element 10) and a second refractive system (Figure 18, element 20).  However, Matsuo and the prior art of record neither shows nor suggests a second section including a first lens and a second lens that each have aspheric surfaces at opposite sides, the first lens is disposed at the enlargement side of the second lens, and at least one of the first lens and the second lens is configured to move in a direction along the first optical axis section.
Regarding claim 19, Matsuo (US Pub. No. 2017/0363944 A1) discloses a projection system (Figure 18, element 3) having positive (elements L1, L2, L4, L5) and negative lenses (elements L3, L6).  However, Matsuo and the prior art of record neither shows nor suggests a projection system wherein a conditional expression below is satisfied: 
| [Symbol font/0x44]Pgf / [Symbol font/0x44]vd | < 0.0018
where [Symbol font/0x44]Pgf is a difference in a partial dispersion ratio between the positive lens and the negative lens, and [Symbol font/0x44]vd is a difference in an Abbe number at a d line between the positive lens and the negative lens.
Regarding claims 14-16, the claims are allowable based on their dependence from allowable claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minefuji (US Pub. No. 2019/0285972 A1) discloses a first optical group that forms an intermediate image and a second optical group that enlarges and projects the intermediate image formed by the first optical group satisfy a variety of conditions. Therefore, the overall length of the entire lens system of the projection system is reduced in a linear arrangement, or the distance between the first optical group and the second optical group is increased and an optical path deflector that deflects the optical path is disposed at the middle of the optical path between the first and second optical groups to fold the optical path.
Minefuji (US Pub. No. 2018/0246302 A1) shows a projection optical system capable of performing compact and proximate projection and a projector including the projection optical system. The projection optical system includes a first optical group which is a dioptric system and a second optical group which is a catoptric system. The second optical group includes a first catoptric system to a third catoptric system that have a first reflection surface with a concave surface shape, a second reflection surface with a curved surface shape, and a third reflection surface with a convex surface shape. Image light emitted from the first optical group is reflected by the second optical group to be projected to a projection surface.
Matsuo (US Pub. No. 2016/0112685 A1) teaches a projection optical system that projects from a first image plane on a reducing side to a second image plane on an enlargement side, including a first refractive optical system (11) that includes eight lenses (L1) to (L8) and forms a first intermediate image (31) on the enlargement side using light that is incident from the reducing side, a second refractive optical system (12) that includes six lenses (L9) to (L14) and forms the first intermediate image (31) on the reducing side into a second intermediate image (32) on the enlargement side, and a first reflective optical system (20) that includes a first reflective surface (21a) with positive refractive power that is positioned closer to the enlargement side than the second intermediate image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/           Examiner, Art Unit 2882                                                                                                                                                                                             
06/16/2022